      Case 2:17-cv-01581-APG-DJA Document 35 Filed 12/11/19 Page 1 of 5



     MICHAEL N. BEEDE, ESQ.
 1
     Nevada Bar No. 13068
 2   JAMES W. FOX, ESQ.
     Nevada Bar No. 13122
 3   THE LAW OFFICE OF MIKE BEEDE, PLLC
     2470 St. Rose Pkwy., Ste. 307
 4
     Henderson, NV 89074
 5   eservice@legalLV.com
     Telephone (702) 473-8406
 6   Facsimile (702) 832-0248
 7
     Attorney for Susan Patchen, The Eagle and The Cross, LLC, and A Accountable Carpet
     Care
 8
                             UNITED STATES DISTRICT COURT
 9                                DISTRICT OF NEVADA
10
      NATIONSTAR MORTGAGE, LLC, and
                                                              CASE NO. 2:17-cv-01581-APG-DJA
11    FEDERAL    NATIONAL      MORTGAGE
      ASSOCIATION,
12                  Plaintiff,
                                                              STIPULATION AND
      v.
13                                                            [PROPOSED] ORDER TO
                                                              AMEND COUNTERCLAIM
14    CANYON WILLOW TROP OWNERS’
      ASSOCIATION; NEVADA ASSOCIATION
15
      SERVICES, INC.; SUSAN PATCHEN; THE
16    EAGLE AND THE CROSS, LLC; and A
      ACCOUNTABLE CARPET CARE
17
                     Defendants.
18
      SUSAN PATCHEN; THE EAGLE AND THE
19    CROSS, LLC; and A ACCOUNTABLE
      CARPET CARE,
20                  Counterclaimants,
      v.
21

22    NATIONSTAR MORTGAGE, LLC; DIANA L.
      WHITE;  and  FEDERAL    NATIONAL
23    MORTGAGE ASSOCIATION
24
                            Counter-defendants
25

26          Defendants/Crossclaimants Susan Patchen, The Eagle and The Cross, LLC, and A

27   Accountable Carpet Care (hereafter, collectively “Defendants”) by and through their attorneys of

28   record, Michal N. Beede, Esq. and James W. Fox, Esq., of The Law Office of Mike Beede, PLLC,




                                                  1
      Case 2:17-cv-01581-APG-DJA Document 35 Filed 12/11/19 Page 2 of 5




 1   and Plaintiffs/Counter-Defendants Nationstar Mortgage LLC and Federal National Mortgage
 2   Association (herafter, collectively, “Plaintiffs”), by and through their attorneys of record, Melanie
 3   D. Morgan Esq. and Tenesa S. Powell, Esq., of Akerman, LLP, and Defendant Canyon Willow Trop
 4   Owners’ Association , by and through its attorneys of record, Megan H. Hummel, Esq. and Amanda
 5   A. Ebert Esq., of Lipson Neilson, P.C. stipulate and agree to the following:
 6         1. Defendants’ Susan Patchen, The Eagle and The Cross, LLC, and A Accountable Carpet Care
 7            filed their Answer to First Amended Complaint and Counterclaim (ECF No. 24) on October
 8            21, 2019.
 9         2. Defedants’ named previous owner Diana L. White as a Counter-Defendant.

10
           3. When Defendants’ attempted to serve Ms. White a copy of the Summons (ECF No. 31) and
              Answer to First Amended Complaint and Counterclaim (ECF No. 24), Defendants’ were
11
              informed that Ms. White was deceased.
12
           4. The parties hereto stipulate to add The Estate of Diana L. White and Any Unknown Heirs
13
              as additional Counter-Defendants.
14
           5. Per the Scheduling Order (ECF No. 33), “all motions to amend the pleadings or add parties
15
              shall be filed by not later than February 7, 2020…”
16   ///
17   ///
18   ///
19   ///

20
     ///
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26   ///
27   ///
28   ///




                                                    2
     Case 2:17-cv-01581-APG-DJA Document 35 Filed 12/11/19 Page 3 of 5



       6. Defendants’ proposed first amended counterclaim attached hereto as Exhibit 1 shall be
 1
          filed with this court.
 2

 3

 4   DATED this 11th day of December, 2019.         DATED this 10th day of December, 2019.
 5
     THE LAW OFFICE OF MIKE BEEDE, PLLC             AKERMAN LLP
 6
     By:/s/ James W. Fox                      By:/s/ Tenesa S. Powell
 7      MICHAEL BEEDE, ESQ.                      MELANIE D. MORGAN, ESQ.
        Nevada Bar No. 13068                     Nevada Bar No. 8215
 8
        JAMES W. FOX, ESQ.                       TENESA S. POWELL, ESQ.
 9      Nevada Bar No. 13122                     Nevada Bar No. 12488
        2470 St. Rose Pkwy, Suite 307            1635 Village Center Circle, Suite 200
10      Henderson, NV 89074                      Las Vegas, NV 89134
        T: 702-473-8406                          T: 702-634-5000
11
        Attorney for Susan Patchen, The Eagle    Attorneys for Nationstar Mortgage
12      and The Cross, LLC, and A Accountable    LLC and Federal National Mortgage
        Carpet Care                              Association
13

14

15
     DATED this 10th day of December, 2019.
16

17
     LIPSON NEILSON P.C.

18   By:/s/ Megan H. Hummel
        MEGAN H. HUMMEL, ESQ.
19      Nevada Bar No. 12404
20
        AMANDA A. EBERT, ESQ.
        Nevada Bar No. 12731
21      9900 Covington Cross Drive, Suite 120
        Las Vegas, NV 89144
22
        T: 702-382-1500
23      Attorneys for Canyon Willow Trop
        Owners’ Association
24

25

26

27

28




                                                3
      Case 2:17-cv-01581-APG-DJA Document 35 Filed 12/11/19 Page 4 of 5



                                                     Case Name: Nationstar Mortgage
 1
                                                     LLC and Federal National Mortgage
 2                                                   Association v. Canyon Willow Trop
                                                     Owners’ Association, et al.
 3                                                   Case Number: 2:16-cv-01581-APG-DJA
 4

 5                                         ORDER
 6          The Court, having reviewed the stipulation of the parties, and good cause appearing
 7   therefore,
 8          IT IS HEREBY ORDERED that Defendants’ are permitted to amend their
 9   Counterclaims to include The Estate of Diana L. White and Any Unknown Heirs as additional
10   Counter-Defendants. The Amended Complaint attached hereto as Exhibit 1 shall be filed with
11   this Court.
12          IT IS SO ORDERED.
13
                         Dated this ____
                                    12th day of December, 2019.
14

15

16
                                         UNITED
                                         Daniel J.STATES
                                                  Albregts DISTRICT JUDGE
                                         United States Magistrate Judge
     Submitted by:
17
     THE LAW OFFICE OF MIKE BEEDE, PLLC
18

19   By:/s/ James W. Fox
20
        MICHAEL BEEDE, ESQ.
        Nevada Bar No. 13068
21      JAMES W. FOX, ESQ.
        Nevada Bar No. 13122
22
        2470 St. Rose Pkwy, Suite 307
23      Henderson, NV 89074
        T: 702-473-8406
24      Attorney for Susan Patchen, The Eagle and The Cross, LLC, and A Accountable Carpet
        Care
25

26

27

28




                                               4
      Case 2:17-cv-01581-APG-DJA Document 35 Filed 12/11/19 Page 5 of 5




 1                                  CERTIFICATE OF SERVICE
 2          I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen
 3   (18) years, and that I am not a party to, not interested in, this action. On the 11th day of December,
 4   2019, I caused a true and correct copy of the foregoing STIPULATION AND [PROPOSED]
 5   ORDER TO AMEND COUNTERCLAIM to be served to all parties in this litigation by the
 6   method indicated:
 7

 8   ___ U.S. Mail
 9   ___ U.S. Certified Mail
10   ___ Facsimile Transmissions
11   ___ Federal Express
12   _X_ Electronic Service via CM/ECF
     ___ E-Mail
13

14
                                    /s/ Michael Madden
15                                  An Employee of The Law Office of Mike Beede, PLLC
16

17

18

19

20

21

22

23

24

25

26

27

28




                                                    5
